Opinion issued July 16, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00124-CR
____________

FRANK DANIEL JOHNSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court 
Harris County, Texas
Trial Court Cause No. 1141440



MEMORANDUM  OPINION
	Appellant, Frank Daniel Johnson, without an agreed punishment
recommendation from the State, pleaded guilty to the offense of murder.  After a
presentence investigation and a hearing, the trial court sentenced appellant to
confinement for 35 years.  
	Appellant's counsel on appeal has filed a brief stating the record presents  no
reversible error, the appeal is without merit and is frivolous, and the appeal must be
dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
(1967).  The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for reversal. 
386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810 (Tex.
Crim. App. 1978). 
	Counsel represents that she has served a copy of the brief on appellant and 
advised appellant of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)  Attorney Mary C. Acosta  must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
 	We deny as moot any pending motions.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Appointed counsel still has a duty to inform appellant of the result of this
appeal and that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).